JORGENSON, Judge.
On a record replete with baseball metaphors similar to those favored in Johnson v. State, 501 So.2d 158 (Fla. 3d DCA 1987), the trial court neither followed the inquiry mandated by Florida Rule of Criminal Procedure 3.172 nor established a factual basis for the plea. We accordingly reverse the summary denial of appellant’s 3.850 motion, see State v. Ginebra, 511 So.2d 960 (Fla.1987)(reaffirming the mandatory nature of the inquiry required by Rule 3.172(c)), and remand the cause to the trial court with directions to permit the defendant to plead anew. The trial court would be well advised to remember that no matter if the league is major or minor the umpire too must follow the rules of the game.
Reversed.